In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-22-00281-CR
                               NO. 09-22-00282-CR
                               NO. 09-22-00283-CR
                               __________________

                      ANTHONY RAY BANKS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
           Trial Cause Nos. 93-64255, 94-67286 and 94-67288
__________________________________________________________________

                          MEMORANDUM OPINION

      Anthony Ray Banks was convicted and sentenced in Trial Cause Numbers

64255, 67286 and 67288 in 1995. In 2021, Banks sought mandamus relief from the

Court of Criminal Appeals, which directed the judge of the 252nd District Court of

Jefferson County, Texas, to file a response stating, “whether or not Relator’s motion

has properly and timely been presented to it; if so, whether it has been ruled on; and

whether or not Relator’s trial attorney has provided Relator with copies of his client

                                          1
files.” See In re Banks, No. WR-80,275-05, 2021 WL 4448551, at *1 (Tex. Crim.

App. Sept. 29, 2021) (order, not designated for publication). The Court of Criminal

Appeals later denied leave to file the application for a writ of mandamus, and

thereafter Banks sought mandamus relief in the 252nd District Court asking that

court to compel the lawyer who represented him in Trial Cause Numbers 64255,

67286, and 67288 to give Banks ninety-one pages of discovery the State of Texas

shared with counsel in the criminal cases. The trial court issued an Order denying

the requested mandamus relief. On May 25, 2022, the 252nd District Court noted

that it lacked plenary power over the respective cases, that Banks failed to request

or obtain service of citation on either his former attorney or the State, and that the

trial court lacked the power to order Bank’s former attorney to take any action in the

closed criminal cases.

      We notified Banks that it appeared that we lacked jurisdiction over his

appeals. In response, Banks filed a pro se response and he argued that he has invoked

this Court’s original mandamus jurisdiction. See generally Tex. Gov’t Code Ann.

§ 22.221.

      It appears that Banks is attempting to obtain 91 pages from his former

attorney’s file. According to the record now before us, the former attorney provided




                                          2
his client file to Banks but indicated he withheld the 91 pages because it contains the

State’s discovery from the closed criminal cases. 1

      Appeals in criminal cases are permitted only when they are specifically

authorized by statute. State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim.

App. 2011) (orig. proceeding). Banks has not identified a statute that would permit

him to pursue an appeal from the trial court’s May 25, 2022 Order denying his

request for mandamus relief in Trial Cause Numbers 64255, 67286 and 67288.

Because Banks is not challenging any order or judgment for which an appeal is

statutorily authorized, we lack jurisdiction over these appeals. See Abbott v. State,

271 S.W.3d 694, 697 (Tex. Crim. App. 2008). Accordingly, we dismiss the appeals

for lack of jurisdiction. See Tex. R. App. P. 43.2(f).

      APPEALS DISMISSED.

                                                            PER CURIAM

Submitted on December 13, 2022
Opinion Delivered December 14, 2022
Do Not Publish
Before Golemon, C.J., Horton and Johnson, JJ.

      1
          In her Order denying Banks’ application for mandamus relief, the trial court

stated:

      Thus, it appears that inmate-relator has obtained his client file, less
      State discovery material that [the] attorney [] is prohibited from
      disclosing. Tex. Code Crim. Proc. Art. 39.14(d), (f); Powell v. Hocker,
      516 S.W.3d 488 (Tex. Crim. App. 2017).

                                           3